UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7011


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THEMBA BERNARD SANGANZA, a/k/a Bernard Themba Sanganza,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:16-cr-00050-MSD-RJK-1)


Submitted: December 21, 2017                                      Decided: January 16, 2018


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Themba Bernard Sanganza, Appellant Pro Se. Kevin Patrick Hudson, Brian James
Samuels, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Themba Bernard Sanganza seeks to appeal the district court’s order denying his

motion to dismiss the charges against him due to the Government’s alleged violation of

the plea agreement. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Sanganza seeks to appeal was entered prior to the imposition

of his sentence, and as such, it is neither a final order nor an appealable interlocutory or

collateral order. * Accordingly, we grant the Government’s motion to dismiss and dismiss

this appeal for lack of jurisdiction. We deny leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




       *
         Sanganza may raise this claim in his appeal from final judgment, No. 17-4601
(filed Sept. 21, 2017).


                                             2